Case: 2:20-cv-04901-ALM-CMV Doc #: 26 Filed: 10/03/20 Page: 1 of 14 PAGEID #: 1109




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 Autumn Court Operating Company LLC, et al.
                                                      Case No. 2:20-cv-4901
                               Plaintiffs,
                                                      Judge Marbley
 v.
                                                      Magistrate Judge Vascura
 Healthcare Ventures of Ohio LLC, et al.

                               Defendants.


      PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF AMENDED MOTION FOR
               PRELIMINARY AND PERMANENT INJUNCTION

I.     INTRODUCTION

       In their opposing memorandum, Defendants misrepresent critical facts. And they offer no

authority to support their contention that Defendant Healthcare Ventures of Ohio LLC (“HVO”)

is somehow “prohibited” from providing access to the $1.19 million CARES Funds that are held

in HVO’s account at First Financial Bank so those Funds can be used by HVO (now controlled by

Plaintiffs) for the intended purpose to fight the COVID pandemic.

       The facts and the law discussed in Plaintiffs’ Amended Motion for Preliminary and

Permanent Injunction and this Reply Brief establish that:(1) HVO defaulted under the Sublease;

(2) HVO’s default triggered HG Property’s rights under the Pledge Agreement; (3) HG Property

properly exercised its rights under the Pledge Agreement and now owns and controls HVO; and

(4) nothing in the CARES Act or HHS’ answers to “frequently asked questions” prohibits HVO

from accessing and utilizing the CARES Funds. In fact, providing such access is authorized by the

Center for Medicare and Medicaid Services as well as the Sublease.

       Plaintiffs are entitled to the injunctive relief they seek, including an injunction enjoining

Defendants from denying them access to the CARES Funds. Defendants’ contentions that


                                                1
Case: 2:20-cv-04901-ALM-CMV Doc #: 26 Filed: 10/03/20 Page: 2 of 14 PAGEID #: 1110




Plaintiffs are not likely to succeed on the merits of their claims, that Plaintiffs have not shown

irreparable harm but rather seek “money damages,” that Defendants would be “harmed” by the

injunction, and that the public interest “would not be served” by the injunction find no support

under the facts of this case or the law.

II.     CRITICAL FACTS

       Defendants attempt to convince the Court that no Event of Default under the Sublease

occurred, that HG Property’s rights under the Pledge Agreement consequently were not triggered,

and that HG Property did not properly exercise its rights under the Pledge Agreement. But that

attempt fails because it is contradicted by the facts and the terms of the agreements at issue.

       A.      HVO Defaulted Under the Sublease

       The Sublease between HVO and HG Property contains default provisions. An Event of

Default under the Sublease occurs when, among other things, HVO fails to “observe, perform or

comply with a material covenant, condition, or agreement under the Sublease to be performed by

[HVO]” and such failure is not cured by HVO within 30 days after HVO receives written notice

from HG Property. (See First Amended Verified Complaint, Exhibit E, Sublease, Article 8.1.2.)

       HVO defaulted under the Sublease in the several ways identified in the Notice of Default

HG Property sent to HVO on August 3, 2020. (Id., Exhibit I, Notice of Default.) Significantly, at

his deposition, HVO’s President, Paul Dauerman, admitted to the occurrence of one Event of

Default identified in the Notice of Default—specifically, HVO’s failure to surrender and deliver

up Personal Property comprising part of the Subleased Property, that is, the transfer of titles of

numerous vehicles. (Joint Exhibit 30, Deposition of Paul Dauerman, pp. 237-238.) That Event of

Default, which Mr. Dauerman characterizes as an “oversight,” was curable when the Notice of

Default was served, but was not cured within 30 days after HG Property provided the Notice of




                                                 2
Case: 2:20-cv-04901-ALM-CMV Doc #: 26 Filed: 10/03/20 Page: 3 of 14 PAGEID #: 1111




Default to HVO. (Other Events of Default have occurred as well; this is the Event of Default that

has been admitted to by Mr. Dauerman.)

       Despite Mr. Dauerman’s significant admission that at least one Event of Default occurred

and was not cured, notwithstanding the Notice of Default, Defendants nevertheless contend in their

opposing memorandum that no defaults occurred. For example, Defendants dispute an Event of

Default occurred through HVO’s failure to provide HG Property with various records and

documents. In this regard, Defendants state—without any citation to Brian Hazelbaker’s

deposition testimony—that he “was forced to concede there are only a handful of records missing.”

(Opposing Memorandum, p. 13.) Mr. Hazelbaker did not so testify. Rather, he testified that he did

not know the quantity of admission agreements that were missing (Joint Exhibit 27, Deposition of

Brian Hazelbaker, p. 203); he did not know the number of HR records that were missing (Id., p.

221); he could not quantify the amount of medical records that were missing, but even one missing

medical record “is a serious potential problem” (Id., pp. 207-208, 210-211); HVO failed to return

policy and procedure documents, admission agreements, and trade name websites (Id., pp. 201-

206); and out of approximately 30 supply contracts for each Facility, HVO delivered only three or

four of the supply contracts (Id., pp. 154-157). As such, Defendants’ challenge to the Event of

Default concerning HVO’s failure to return records is contradicted, rather than supported, by Brian

Hazelbaker’s deposition testimony.

       Plaintiffs will introduce evidence at the hearing to establish that other Events of Default

identified in the Notice of Default did, indeed, occur. But even the one Event of Default admitted

by Mr. Dauerman under oath is sufficient to trigger HG Property’s rights under the Pledge

Agreement.




                                                3
Case: 2:20-cv-04901-ALM-CMV Doc #: 26 Filed: 10/03/20 Page: 4 of 14 PAGEID #: 1112




         B.    HVO’s Default under the Sublease Triggered HG Property’s Rights under the
               Pledge Agreement

         Pursuant to the Pledge Agreement, Dauerman’s two companies, which owned 100% of

HVO, granted to HG Property a “first lien on and security interest in” their ownership interests in

HVO as collateral for the payment and performance by HVO of its obligations under the Sublease.

(First Amended Verified Complaint, Exhibit F, Pledge Agreement, Section 2(a).) The Pledge

Agreement states that, upon the occurrence of an Event of Default under the Sublease, HG Property

“may have any part or all of the Pledged Ownership Interests and Stock registered in their name

or that of a nominee” and “shall have the right to exercise all voting rights as to all or any part of

the Pledged Ownership Interests and Stock, all other corporate rights and all . . . other rights,

privileges or options pertaining thereto as if it were the absolute owner thereof . . . “ (Id., Section

2(c).)

         In their opposing memorandum, Defendants argue that HG Property had no rights under

the Pledge Agreement because the Pledge Agreement “terminated” when the Sublease terminated

on July 1, 2020. That argument finds no support under the Pledge Agreement and, in fact, is

contradicted by it.

         Specifically, Section 16 of the Pledge Agreement—which Defendants neglect to

mention—states the Pledge Agreement “shall create a continuing security interest in the Pledged

Ownership Interests and Stock and shall (i) remain in full force and effect until the indefeasible

payment and satisfaction in full of all Obligations . . . .” 1 Thus, HG Property’s security interest in


1
  “Obligations” is defined in Section 1 of the Pledge Agreement as “’Tenant’s Obligations,’ as
defined in the Sublease.” The Sublease defines “Tenant’s Obligations” as “all payments and
performance obligations of Tenant under this Sublease and all other documents relating or
pertaining to the transactions contemplated by this Sublease.” (Sublease, Article 1.) Such
Obligations “shall survive the expiration or termination of the Sublease and… continue in full
force and effect until Tenants Obligations have been performed in full” (Sublease Article 23.21).



                                                  4
Case: 2:20-cv-04901-ALM-CMV Doc #: 26 Filed: 10/03/20 Page: 5 of 14 PAGEID #: 1113




HVO’s pledged ownership interests and its rights under the Pledge Agreement did not “terminate”

when the Sublease terminated as Defendants contend. Rather, HG Property’s security interest and

rights under the Pledge Agreement remained in full force and effect until HVO satisfied all of its

Obligations under the Sublease—which never occurred due to its default under the Sublease.

       Moreover, even Section 18 of the Pledge Agreement upon which Defendants rely does not

support their contention that the Pledge Agreement “terminated” when the Sublease terminated.

Section 18 provides that HG Property’s rights terminate upon termination of the Sublease, upon

payment of the Loan Agreement, and upon payment or satisfaction of “all other obligations under

the Related Agreements.” The term “Related Agreements” as used in the Pledge Agreement means

agreements into which HVO has entered with HG Property “effective as the date of” the Pledge

Agreement (June 1, 2005). (Pledge Agreement at p. 1, ¶ D.) Thus, the term “Related Agreements”

includes the Sublease, which was entered into on June 1, 2005. Consequently, pursuant to Section

18, HG Property’s rights under the Pledge Agreement do not terminate until HVO’s obligations

under the Sublease are satisfied, which never occurred here. Simply stated, Section 18 is consistent

with Section 16 of the Pledge Agreement.

       In sum, Defendants’ contention that the Pledge Agreement “terminated” upon termination

of the Sublease is belied by Sections 16 and 18 of the Pledge Agreement. The Pledge Agreement

remains in effect, and HVO’s default under the Sublease triggered HG Property’s rights under the

Pledge Agreement.

       C.      HG Property Properly Exercised Its Rights Under the Pledge Agreement and
               Now Owns HVO

       As explained in Plaintiffs’ Amended Motion, HG Property exercised its rights under the

Pledge Agreement after HVO defaulted on its obligations under the Sublease. Specifically, in

September 2020 HG Property transferred the pledged HVO ownership interests and exercised the



                                                 5
Case: 2:20-cv-04901-ALM-CMV Doc #: 26 Filed: 10/03/20 Page: 6 of 14 PAGEID #: 1114




voting rights of the pledged ownership interests to name Plaintiff HVO Operations Windup, LLC

(“Windup”) as HG property’s nominee, to name Windup as the sole member and manager of HVO,

and to vest in Windup all rights of ownership of HVO.

          In their opposing memorandum, Defendants contend that HG Property’s exercise of its

rights under the Pledge Agreement constitutes a “null and void seizure of the ownership of

[HVO].” (Opposing Memorandum, p. 14.) Defendants premise that contention on the “five-day

notice” provision in the “Remedies” section of the Sublease (Article 8.2) that requires HG Property

to give five days’ notice before exercising its remedies under the Sublease. Defendants assert that

HG Property formed Windup and installed Windup as the new manager of HVO “with no prior

notice at all.” (Id.)

          Defendants’ contention that HG Property conducted a “null and void seizure” of HVO

lacks any merit. The five-day notice provision in Article 8.2 of the Sublease applies only where

HG Property would pursue remedies under the Sublease. Here, HG Property did not pursue

remedies under the Sublease—it pursued its rights under the Pledge Agreement. The Pledge

Agreement does not contain any provision requiring HG Property to give HVO any “five-day

notice” or any notice of the exercise of its rights under the Pledge Agreement. In fact, Section 5(b) 2

of the Pledge Agreement negates any notice requirement period. Simply stated, all that the Pledge

Agreement requires to trigger HG Property’s rights is the occurrence of an Event of Default.

          Defendants further contend that HG Property’s purported “takeover” of HVO was not

based on any “real” defaults but rather was a “fabricated sham” because Plaintiffs “actually began

drafting the ‘takeover’ documents in May 2020 before any notice of default was issued and while

[HVO] was still the operator of the Nursing Homes.” (Opposing Memorandum, pp. 4, 11.) But



2
    This Section specifically states “. . . without notice to or assent by any Pledgor . . .”


                                                     6
Case: 2:20-cv-04901-ALM-CMV Doc #: 26 Filed: 10/03/20 Page: 7 of 14 PAGEID #: 1115




evidence to be introduced at the hearing will establish that the May 2020 date that appears in one

of the documents is a typographical error. More significantly, the evidence will show that HG

Property did not exercise its rights under the Pledge Agreement until September 2020 after HVO

defaulted under the Sublease and failed to cure its defaults.

       In sum, the evidence at the hearing, as well as the plain terms of the Pledge Agreement,

establish that: (1) HVO defaulted in its obligations under the Sublease; (2) such default triggered

HG Property’s rights under the Pledge Agreement; and (3) HG Property properly exercised its

rights under the Pledge Agreement and now owns and controls HVO. As next discussed, nothing

in the CARES Act or HHS’ answers to “frequently asked questions” prohibits HVO from utilizing

the CARES Funds, and the utilization of the CARES Funds by HVO is authorized by the Center

for Medicare and Medicaid Services as well as the Sublease.

III.    LAW REGARDING THE CARES FUNDS

       Defendants contend that HVO is not “permitted” to give Plaintiffs access to the CARES

Funds. But Defendants’ position finds no support under the law.

       A.      Medicare Permits HVO to Give Plaintiffs Access to the CARES Funds

       Plaintiffs’ Amended Motion provides the Court with authority from the Center for

Medicare and Medicaid Services that permits old and new operators of nursing homes to “work

out between themselves any payment arrangement” for the access and use of Medicare-related

funds so that operations can continue unimpeded. (See CMS Program Integrity Manual, Section

15.7.7.1.5, attached to Amended Motion at Exhibit 1.) In this regard, in a typical transition of

Medicare-funded nursing homes between old and new operators, the transfer of the Medicare

license takes several months to be fully approved. In the interim, Medicare continues to make

payments for services performed pre- and post-transfer dates to the old operator, and Medicare

allows the old and new operators to work out any payment arrangements with respect to those


                                                 7
Case: 2:20-cv-04901-ALM-CMV Doc #: 26 Filed: 10/03/20 Page: 8 of 14 PAGEID #: 1116




payments between themselves. This arrangement is commonly done in the industry through an

Operations Transfer Agreement (“OTA”) between the old and new operators so that operations

may continue unimpeded. Here, the Sublease requires HVO to do that which would be required

by an OTA—it grants HG Property a security interest in all accounts; it requires HVO to execute

additional documents to maintain and perfect HG Property’s security interest; and it requires HVO

to “cooperate fully and completely” with HG Property for the “smooth and uninterrupted transition

of ongoing operations” and the “uninterrupted continuation of care.” (Sublease, Article 22.1, 22.2,

23.23.)

          In direct contravention of the foregoing Medicare authority (as well as its obligations under

the Sublease), HVO has refused to cooperate in any way in the normal payment arrangement

between old and new operators for the access and use of Medicare-related funds, including the

CARES Funds. Notably, Defendants’ opposing memorandum makes no mention of this Medicare

authority, which authorizes HVO to make payment arrangements with Plaintiffs with respect to

the CARES Funds. Rather, Defendants ignore this Medicare authority and continue to insist that

HVO is not “permitted” to give Plaintiffs access to the CARES Funds. As next discussed, no

authority supports their position.

          B.     HVO’s Reliance on HHS Answers to “Frequently Asked Questions” Is
                 Misplaced

          Rather than recognizing the foregoing Medicare authority, Defendants continue to rely on

HHS’ answers to “frequently asked questions” to support their position that HVO is not

“permitted” to give Plaintiffs access to the CARES Funds. But those answers do not apply in this

situation where Plaintiffs are not asking HVO to “transfer” CARES Funds to them but rather seek

access to the CARES Funds that are held in HVO’s bank account so they can be put to their

intended use in the COVID pandemic rather than sit idle in the bank.



                                                   8
Case: 2:20-cv-04901-ALM-CMV Doc #: 26 Filed: 10/03/20 Page: 9 of 14 PAGEID #: 1117




       Defendants rely on this statement in an HHS answer to a “frequently asked question”:

“[P]revious owners are not permitted to transfer funds to the new owner.” (Opposing

Memorandum, p. 17.) This statement is not applicable here because HVO is not a “previous

owner”; Windup is not a “new owner”; and no “transfer” of funds to a “new owner” would occur.

Windup owns HVO by virtue of the acquisition of its membership units under the Pledge

Agreement.

       Defendants rely on a HHS answer to another question concerning whether a “seller” can

transfer CARES funds to the buyer. (Id., p. 18.) That answer states in part that where the transaction

“is a purchase of the recipient entity (e.g., a purchase of its stock or membership interests),” the

recipient “may continue to use the funds regardless of its new owner.” This answer actually

supports Plaintiffs’ position that, to the extent HVO has any interest in the $1.19 million CARES

Funds, HVO is permitted to use the Funds regardless of the fact that HVO’s membership units

were acquired by Windup. But HVO ignores the foregoing relevant portion of the answer and

instead focuses on this irrelevant portion of the answer: “[i]f the transaction is an asset purchase”

then “the original recipient must use the funds for its eligible expenses and lost revenues and return

any unused funds to HHS.” That portion of the answer is inapplicable here because no “asset

purchase” has occurred.

       Defendants further rely on a HHS answer “no” to a question concerning whether “a

provider that purchased a TIN in 2019 [can] accept a Provider Relief Fund payment from a

previous owner and complete the attestation for the Terms and Conditions.” (Id. p. 19.) But that

answer is inapplicable here because no “purchase” of a TIN has occurred and HVO is not a

“previous owner.”




                                                  9
Case: 2:20-cv-04901-ALM-CMV Doc #: 26 Filed: 10/03/20 Page: 10 of 14 PAGEID #: 1118




          Finally, Defendants rely on a HHS answer that states a “parent entity may not transfer a

 Provider Relief Fund Targeted Distribution payment from the recipient subsidiary to a subsidiary

 that did not receive the payment.” (Id., p. 20.) That answer, too, is not applicable here because no

 “transfer” from a “recipient subsidiary” to another “subsidiary” exists here.

          In sum, try as they might, Defendants’ position that HVO is not “permitted” to provide

 Plaintiffs with access to the CARES Funds finds no support in the HHS answers on which

 Defendants rely. In fact, nothing in the CARES Act or the HHS answers prohibits HVO from

 utilizing the CARES Funds in the situation presented here, that is, a situation in which HVO is

 owned and controlled by Windup by virtue of the Pledge Agreement. The only authority on this

 issue comes from Medicare, which permits former and new operators of nursing homes to “work

 out between themselves any payment arrangements” for the access and use of Medicare-related

 funds. That authority, combined with the provisions of the Sublease requiring HVO to fully

 cooperate with HG Property for the smooth and uninterrupted transition of ongoing operations,

 rebuts Defendants’ contention that HVO is not “permitted” to give Plaintiffs access to the CARES

 Funds.

 IV.      PLAINTIFFS ARE ENTITLED TO INJUNCTIVE RELIEF

          Plaintiffs are entitled to an injunction enjoining Defendants from denying them access to

 the CARES Funds in HVO’s account at First Financial Bank so those Funds can be used for their

 intended purpose. Each of the elements required for the grant of injunctive relief is present here.

          A.     Likelihood of Success on the Merits

          As explained in Plaintiffs’ Amended Motion and this Reply Brief, the evidence to be

 presented at the hearing will establish that Plaintiffs are likely to succeed on the merits of the

 claims they have asserted in their First Amended Verified Complaint. In this regard, Plaintiffs will

 prove that HVO defaulted on the Sublease, thereby triggering HG Property’s rights under the


                                                 10
Case: 2:20-cv-04901-ALM-CMV Doc #: 26 Filed: 10/03/20 Page: 11 of 14 PAGEID #: 1119




 Pledge Agreement; HG Property properly exercised its rights under the Pledge Agreement; HVO

 is now owned and controlled by Windup; Windup, as HVO’s owner, is entitled to access the

 CARES Funds held in HVO’s bank account; and Windup may use those Funds for their intended

 purpose at the Facilities.

        B.      Irreparable Harm

        Plaintiffs have shown a substantial threat of irreparable harm if they are denied access to

 the CARES Funds. Money damages, awarded many months or years in the future, will not be an

 adequate remedy because Plaintiffs need to provide extra testing, extra staffing, and additional

 services now during the pandemic—not at some point in the future.

        In their opposing memorandum, Defendants cavalierly contend that “this case is about

 money.” (Opposing Memorandum, p. 23.) But Plaintiffs’ request for an injunction isn’t about

 obtaining damages for Plaintiffs—it is about utilizing urgently needed CARES Funds for their

 intended purpose, that is, to protect over 600 residents and staff from COVID.

        Defendants also contend that “Plaintiffs concede they do not need the Funds.” (Id.) That is

 a mischaracterization of the deposition testimony provided by Brian Hazelbaker who testified that,

 while the Facilities have done a good job of dealing with COVID with the funds they currently

 have or could borrow, the CARES Funds would allow the Facilities to do much more, such as

 providing additional staffing, purchasing more PPE, providing technology such as iPads so

 residents could stay connected with family members, providing onsite testing equipment, and

 providing an extra level of care. (Joint Exhibit 27, Deposition of Brian Hazelbaker, pp. 50-52, 63.)

 In the midst of a pandemic, having enough money to do the minimum does not mean that additional

 funds are not needed. Indeed, that’s why the Government determined to provide CARES funds to

 nursing homes—to help them do more to prevent COVID than they could do with their own

 available resources.


                                                 11
Case: 2:20-cv-04901-ALM-CMV Doc #: 26 Filed: 10/03/20 Page: 12 of 14 PAGEID #: 1120




        C.      Harm Issue

        Defendants argue that injunctive relief should be denied because they “would be harmed

 by granting relief.” (Opposing Memorandum, p. 27.) The harm Defendants articulate is a potential

 exposure to liability for not returning the CARES Funds to HHS. (Id., p. 28.) That speculative

 harm pales by comparison to the harm third persons—over six hundred residents of the Facilities

 and their staff members—face due to the COVID pandemic. And HVO faces no real exposure to

 liability if, as authorized by the Center for Medicare and Medicaid Services, it enters into a

 payment arrangement with Plaintiffs for the access and use of Medicare-related funds like the

 CARES Funds.

        D.      Public Interest

        Finally, Defendants argue that “the public interest would not be served by issuing a

 preliminary injunction.” (Opposing Memorandum, p. 28.) The public interest Defendants identify

 is that the relief sought “would disrupt the statutory and regulatory scheme of the CARES Act and

 HHS guidance.” (Id.) The injunction sought by Plaintiffs causes no such disruption and is

 consistent with the CARES Act and HHS’ “FAQs.” Additionally, the public interest is served

 when the CARES Funds are utilized by HVO for their intended purpose.

 V.     CONCLUSION

        For the foregoing reasons, Plaintiffs’ Amended Motion for Preliminary and Permanent

 Injunctive relief should be granted.




                                                12
Case: 2:20-cv-04901-ALM-CMV Doc #: 26 Filed: 10/03/20 Page: 13 of 14 PAGEID #: 1121




                                                   Respectfully submitted,

                                                   /s/ Christopher B. Burch
                                                   Gary S. Batke                (0030329)
                                                   Christopher B. Burch         (0087852)
                                                   Elizabeth E. Cary            (0090241)
                                                   BAILEY CAVALIERI LLC
                                                   One Columbus
                                                   10 West Broad Street, Suite 2100
                                                   Franklin County, Ohio 43215-3422
                                                   Telephone No. (614) 221-3155
                                                   Facsimile No. (614) 221-0479
                                                   Email: gbatke@baileycav.com
                                                   Email: cburch@baileycav.com
                                                   Email: ecary@baileycav.com

 Attorneys for Plaintiffs Autumn Court Operating Company LLC, Brookview Operating Company
 LLC, Columbus Alzheimers Operating Company LLC, Dublin Convalarium Operating Company
 LLC, Cridersville Skilled Nursing Facility Operating Company LLC, Gardens At Celina
 Operating Company LLC, Gardens At Paulding Operating Company LLC, Gardens At St Henry
 Operating Company LLC, Heatherdowns Operating Company LLC, Mccrea Operating Company
 LLC, And Oak Grove Manor Operating Company LLC

                                                   Rick L. Brunner             (0012998)
                                                   Patrick M. Quinn            (0081692)
                                                   BRUNNER QUINN
                                                   35 N 4th St, Ste 200
                                                   Columbus, OH 43215
                                                   Telephone No. (614) 241-5550
                                                   Facsimile No. (614) 241-5551
                                                   Email: rlb@brunnerlaw.com
                                                   Email: pmq@brunnerlaw.com

 Attorneys for Plaintiffs Ralph Hazelbaker, HG Property Services Corp. and First Ohio Investors
 I, LLC

                                                   Andrew Gerling               (0087605)
                                                   Doucet Gerling, Co., L.P.A
                                                   655 Metro Place South, Suite 600
                                                   Dublin, OH 43017
                                                   andrew@doucet.law

                                                   Attorneys for Plaintiffs HVO Windup LLC,
                                                   and Greggory St. Clair




                                              13
Case: 2:20-cv-04901-ALM-CMV Doc #: 26 Filed: 10/03/20 Page: 14 of 14 PAGEID #: 1122




                                   CERTIFICATE OF SERVICE

          The undersigned certifies that on October 3, 2020, a true and correct copy of the foregoing

 was served by the Court’s CM/ECF system on all parties of record and served via email to:

          Quintin Lindsmith, Esq.
          qlindsmith@bricker.com

          Ali Haque, Esq.
          ahaque@bricker.com

          Counsel for Defendants


                                                       /s/ Christopher B. Burch
                                                       Christopher B. Burch


 Doc No. 1845829v3




                                                  14
